Exhibit 10.1

 

First Amendment to Hurstbourne Lease

Dated 9-1-05

 

This First Amendment to Lease dated this 14th day of August, 2015 shall amend
the terms of the lease dated September 1, 2005 (“Lease”) by and between
Jaytee-Hurstbourne, LLC, a Kentucky Limited Liability Company f/k/a Jaytee
Properties Limited Partnership,  a Kentucky Limited Partnership (“Landlord”) and
Republic Bank & Trust Company (“Tenant”).

 

Landlord and Tenant agree that the terms of the Lease shall be amended to extend
the Lease Term and to modify the Rent payable by Tenant during the extended
Term. 

 

WHEREAS, the parties hereto desire and agree to amend the Lease to extend the
term of the Lease to June 30, 2018, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease to modify the
Rent payable by Tenant during the extended Term, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease as hereto for
set forth,  

 

NOW THEREFORE, it is agreed that the ARTICLE II. TERM/OPTION TO RENEW shall be
amended to provide for a termination date of June 30, 2018, and

 

IT IS FURTHER agreed that the ARTICLE III. RENT shall be amended to provide
that, effective September 1, 2015, Tenant shall pay Landlord Rent for the
Premises in the amount of $21.24 per rentable square foot for a total sum of
Nineteen Thousand One Hundred and Twelve Dollars and no cents ($19,112.00) per
month.   

 

All other terms, conditions, and provisions of the Lease dated September 1, 2005
shall remain unchanged and incorporated by reference under this First Amendment
of Lease. If there shall be any conflict between the original Lease and this
First Amendment of Lease, this First Amendment of Lease shall control.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this First Amendment to be executed by their duly authorized
officers as of the day and year first set forth above. 

 

REPUBLIC BANK & TRUST COMPANYJAYTEE-HURSTBOURNE, LLC

By: Jaytee Properties Limited Partnership, Sole Member

 

 

By: /s/ Kevin Sipes______________________By: /s/ Steven E. Trager__________

      Steven E. Trager

 



--------------------------------------------------------------------------------